DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Roche Sequencing Solutions, Inc. application filed with the Office on 3 April 2020.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation application of US Patent Application 16/218,938, which was filed on 13 December 2018, and is a continuation application of US Patent Application 15/610,186, which was filed on 31 May 2017, and claims priority to US Provisional Patent Application, 62/323,715, which was filed on 31 May 2016.  Therefore, the instant application has an effective filing date of 31 May 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted regarding the present application filed on 3 April 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01(IV)(A)).  Applicant has provided such explicit definitions for certain terms in the instant specification (in the Definitions section, p. 5-6, as filed), these will serve as the controlling interpretation for these term in the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by P. S. Spinney, et al. (“Fabrication and characterization of a solid-state nanopore with self-aligned carbon nanoelectrodes for molecular detection”, Nanotechnology, 23(13): p. 135501-1 – 135501-8, March 2012; hereinafter, “Spinney”) in view of a US Patent Application Publication to Turner, et al. (US 2010/0331194 A1; hereinafter, “Turner”).

Regarding claim 1, Spinney discloses stochastic molecular sensors based on resistive pulse nanopore modalities envisioned as facile DNA sequencers (Abstract; which reads upon the instantly claimed, “[a] nucleic acid molecule analysis system”).  Spinney teaches a nanopore device comprising facing carbon nanoelectrodes encapsulated in silicon nitride on a silicon substrate (last ¶, p. 2; Figures 1 and 2; which reads on “an aperture defined by a first electrode, a first insulator, and a second electrode”).  Spinney also teaches a first power supply in electrical communication with the first electrode and the second electrode (Vt, Figure 1).  Spinney additionally teaches a second power supply configured to apply an electric field through the aperture to move a particle to the aperture (Vb, Figure 1).  Further, Spinney teaches the blocking and transverse currents were captured using current preamplifiers wherein the outputs of the current amplifiers were digitized using an Agilent 54832B oscilloscope (2nd ¶, 2. Nanodevice fabrication and test configuration, p. 3; Figures 5 and 7; which reads upon the claimed, “a meter device configured to measure a current through the first electrode and second electrode when a first portion of a nucleic acid molecule . . .”

However, Turner discloses nanopore sequencing devices (Title).  Turner teaches a method for sequencing single strand DNA (ssDNA) as: Step 1: start with solution of ssDNA to be sequenced, Step 2: attach a linker molecule (e.g. biotin) to 3' end of the ssDNA, Step 3: Conjugate to a large label (e.g. streptavidin) that cannot pass through the nanopore, Step 4: attach a linker molecule to 5' end of the ssDNA, Step 5: Add labeled ssDNA to cis side of nanopore. Apply potential difference across nanopore, which will electrophoretically draw one molecule of ssDNA at a time through nanopore, Step 6: trans side of nanopore should contain another large label (that specifically binds to the linker molecule on 5' end of ssDNA). Once the ssDNA begins passing through the nanopore, this large label attaches to the 5' end, Step 7: Sequence the ssDNA as it is drawn through the nanopore to the trans side, Step 8: When it reaches the end and gets trapped (can be detected by no change in current), reverse the potential. One can either sequence the ssDNA backwards, or one can push the ssDNA all the way back to the cis side and start over again ([0220]; wherein the biotin-streptavidin complex would be larger than the diameter of ssDNA as the ssDNA is able to pass through the nanopore and the biotin-streptavidin complex cannot).


Regarding claim 2, Turner teaches attaching a linker molecule (e.g. biotin) to 3' end of the ssDNA, conjugate to a large label (e.g. streptavidin) that cannot pass through the nanopore, and attaching a linker molecule to 5' end of the ssDNA ([0220]).

Regarding claim 5, Spinney teaches a silicon substrate, but does not teach or suggest a thickness of 5 nm or less.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04(IV)(A)).

Regarding claim 6, Spinney teaches the nanopore is defined by a two layers of silicon nitride (i.e., a second and third electrode) and a nanomachined carbon nanowire that results in two electrodes (Figures 1 and 2).

Regarding claim 9, Spinney teaches 10 and 3 nm pores (1st ¶, 2. Nanodevice fabrication and test configuration, p. 3).  Spinney does not teach or suggest a distance between the electrodes from 0.9 to 2.5 nm.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04(IV)(A)).

Regarding claim 11, Spinney discloses stochastic molecular sensors based on resistive pulse nanopore modalities envisioned as facile DNA sequencers (Abstract; which reads upon the instantly claimed, “[a] nucleic acid molecule analysis system”).  Spinney teaches a nanopore device comprising facing carbon nanoelectrodes encapsulated in silicon nitride on a silicon substrate (last ¶, p. 2; Figures 1 and 2; which reads on “an aperture defined by a first electrode, a first insulator, and a second electrode”).  Spinney also teaches a first power supply in electrical communication with the first electrode and the second electrode (Vt, Figure 1).  Spinney additionally teaches a second power supply configured to apply an electric field through the aperture to move a particle to the aperture (Vb, Figure 1).  Further, Spinney teaches the blocking and transverse currents were captured using current preamplifiers wherein the outputs of the current amplifiers were digitized using an Agilent 54832B nd ¶, 2. Nanodevice fabrication and test configuration, p. 3; Figures 5 and 7; which reads upon the claimed, “a meter device configured to measure a current through the first electrode and second electrode when a first portion of a nucleic acid molecule . . .”
Spinney does not explicitly teach or suggest providing a tether structure which is composed of a particle attached to a nucleic acid molecule having a greater first characteristic dimension than a second characteristic dimension less than the first characteristic dimension.  Spinney does teach the nanopore has a longitudinal axis perpendicular to the second characteristic dimension (i.e., diameter) (Figures 1 and 2; reading upon “the aperture having a longitudinal axis perpendicular to the second characteristic dimension”).
However, Turner discloses nanopore sequencing devices (Title).  Turner teaches a method for sequencing single strand DNA (ssDNA) as: Step 1: start with solution of ssDNA to be sequenced, Step 2: attach a linker molecule (e.g. biotin) to 3' end of the ssDNA, Step 3: Conjugate to a large label (e.g. streptavidin) that cannot pass through the nanopore, Step 4: attach a linker molecule to 5' end of the ssDNA, Step 5: Add labeled ssDNA to cis side of nanopore. Apply potential difference across nanopore, which will electrophoretically draw one molecule of ssDNA at a time through nanopore, Step 6: trans side of nanopore should contain another large label (that specifically binds to the linker molecule on 5' end of ssDNA). Once the ssDNA begins passing through the nanopore, this large label attaches to the 5' end, Step 7: Sequence the ssDNA as it is drawn through the nanopore to the trans side, 
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the attachment of the biotin-streptavidin complex to the ssDNA, as taught by Turner, as part of the DNA sequencer taught by Spinney because it would allow a multiple repeated sequencing of a ssDNA molecule to increase the accuracy of the sequencing (Turner, [0220]).

Regarding claim 12, Turner teaches attaching a linker molecule (e.g. biotin) to 3' end of the ssDNA, conjugate to a large label (e.g. streptavidin) that cannot pass through the nanopore, and attaching a linker molecule to 5' end of the ssDNA ([0220]).

Regarding claim 13, Spinney teaches a power supply that applies an electric field through the aperture (Vb, Figure 1).

Regarding claims 14 and 15, Spinney teaches the electrodes are between two layers of silicon nitride (Figure 2d).

Regarding claim 16, Spinney teach a nanopore between the electrodes, wherein Spinney teaches 10 and 3 nm pores (1st ¶, 2. Nanodevice fabrication and test configuration, p. 3).  Spinney does not teach or suggest a distance between the electrodes is 2 nm or less.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04(IV)(A)).

Regarding claim 17, Spinney does not teach or suggest microfluidic silicon chip.
However, Turner teaches a microfluidic feature for use with nanopore sequencing ([0136]; Figure 7).
At the time of the filing the present application, it would have been obvious to adapt the microfluidic feature of Turner into the system disclosed by Spinney because it allows manipulation of analytes under the advantages of microfluidics (e.g., small amount necessary, etc.).

Regarding claim 18, Spinney teaches a nanopore between the electrodes, wherein Spinney teaches 10 and 3 nm pores (1st ¶, 2. Nanodevice fabrication and test configuration, p. 3).

Regarding claim 19, Spinney teaches formation of the pore cuts the nanowire and forms two self-aligned electrodes that are precisely aligned to each other as well as the edge of the nanopore (1st ¶, 2. Nanodevice fabrication and test configuration, p. 3).

Regarding claim 20, Spinney does not explicitly teach or suggest the triangle or conical shape in the aperture.  It has been held that the configuration of a claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. (MPEP §2144.04(IV)(B)).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spinney and Turner as applied to claim 1 above, and further as evidenced by a published paper by L. Yifei, et al. (“Binding of Streptavidin to Surface-attached Biotin with Different Spacer Thickness”, Journal of Wuhan University of Technology – Material Science Edition, 30(6): p. 1304-1309, December 2015; hereinafter, “Yifei”).

Regarding claims 8 and 10, Spinney, as modified by the teachings of Turner, teaches the limitations of instant claim 1.  Spinney teaches a biotin-streptavidin complex, but does not disclose any dimension for such complex.
.

Allowable Subject Matter
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter:  The Spinney reference is the closest prior art to the present claims.  However, Spinney does not teach or suggest an adapter molecule coating the electrodes (as required by instant claim 3), that the first insulator comprises a photoresist (as required by instant claim 4), or a first electrode between the first and second insulator and the second electrode between the first and third insulator (as required by instant claim 7).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.

The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 February 2022